DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2009/0189404).
Anderson et al. discloses a pickup truck comprising a cargo area (12) including a bed (18), a first side wall (16), and a second side wall structure (16), as shown in Figure 1 and disclosed in paragraph [0042].  The side walls (16) extend along opposite sides of the bed (18), as shown in Figure 1.  An inner surface (24) of the first side wall has an opening (38) that faces an opening (38) in the inner surface (24) of the second side wall, as shown in Figures 1-5 and disclosed in paragraph [0043].  The first and second openings (38) have identical sizes and shapes, as disclosed in paragraph [0043].  Module (120) are configured to be mounted to the first and second openings (38), as shown in Figures 6-14.  The modules provide different functionality because they can store different objects.  In reference to claim 2, each module (120) includes a main portion (122,152) that is partially within the opening, as shown in Figures 9, 10, and 12.  A flange (162) projects from the main portion (122,152) and abuts the inner surface (24) of the side wall, as shown in Figures 7 and 9.  In reference to claim 3, each module (120) is mounted relative to the opening (38) via fasteners engaged with the flange (162) and the inner surface (24) of the side wall, as disclosed in paragraph [0062].  In reference to claim 4, the first module (120) includes a storage compartment (142), as shown in Figure 9.  The second module includes another storage compartment (142), as shown in Figure 9.  In reference to claim 5, the first module (120) includes a bin (142) and a door (132), as shown in Figure 9.  The door (132) moves between an open position in which the bin is accessible, as shown in Figure 7, and a closed position in which the door (132) closes the bin, as shown in Figure 6.  In reference to claim 12, the bin (142) includes a drainage opening (176) that is oriented along an axis non-perpendicular to a ground surface, as broadly claimed.  This limitation depends in part on the shape of the ground surface.  A ground surface with a curvature would result in a vertical drainage opening meeting this limitation.  Further, the bin (142) can move to a position such that the drainage opening (176) is no longer vertical so the drainage opening is oriented along an axis non-perpendicular to a flat ground surface.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0189404) in view of Temp (2,784,027).
Anderson et al. discloses the bin (142) has a back wall, first side wall, second side wall, and a bottom wall, as shown in Figure 9.  In reference to claim 7, the bottom wall is spaced apart below a bottom of an opening of the bin.  The opening is at the top of the bin.  However, Anderson et al. does not disclose an upper wall.
Temp teaches providing a pivoting upper wall (30) to a bin, as shown in Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a pivoting upper wall to the bin of Anderson et al., as taught by Temp, to prevent stored objects from bouncing out of the bin while in the closed position and/or interfering with the opening/closing of the bin.  
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of references, as applied to claim 6, in view of Henderson et al. (7,431,368).
Anderson et al., as modified, does not disclose the intermediate wall.
Henderson et al. teaches providing an intermediate wall (102) that is selectively removable from the bin (12) and spaced apart from the bottom wall to support objects above the bottom wall, as shown in Figure 9A and disclosed on lines 34-38 of column 6.  In reference to claim 11, a notch is located in a front edge of the intermediate wall (102), as shown in Figure 9A.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention provide an intermediate wall to the bin of Anderson et al., as modified, as taught by Henderson et al., to allow orderly storage of multiple items such that the items can be vertically separated within the bin.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0189404) in view of Steiger et al. (US 2008/0012375).
Anderson et al. discloses a handle that is separate from the locking mechanism (154), as shown in Figure 6.  However, Anderson et al. does not disclose a selectively moveable knob to hold the door in the closed position.
Steiger et al. teaches providing a selectively moveable knob (198) to hold a storage module door (196) in the closed position, as shown in Figures 11 and 14 and disclosed in paragraphs [0079] and [0080].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the separate handle and locking mechanism of Anderson et al. with the selectively moveable knob, as taught by Steiger et al., to simplify construction and reduce manufacturing costs.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2009/0189404) in view of Henderson et al. (7,431,368).
Anderson et al. discloses a mounting panel formed by the back wall of the bin (142) of the second module, as shown in Figure 9.  In reference to claim 15, the back wall is spaced apart from the inner surface of the second side wall in a direction opposite the bed, as shown in Figures 9 and 10.  However, Anderson et al. does not disclose the electronic component.
Henderson et al. teaches providing a lamp (82) to the back wall of bin (12) to allow users to see stored objects, as shown in Figure 1 and disclosed on lines 14-16 of column 5.  A lamp is an electrical component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a lamp to the back wall of Anderson et al., as taught by Henderson et al., allow users to see stored objects.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (7,431,368) in view of Steiger et al. (US 2008/0012375).
Henderson et al. discloses a storage compartment (12) configured to be mounted to an opening for door (170) in an inner surface of a side wall of a cargo area of a pickup truck, as shown in Figures 1 and 16.  The storage compartment comprises a bin (12) having an upper wall (168), as shown in Figure 16.  The storage compartment has a back wall with element (110), a first side wall near reference number (36), a second side wall near reference number (40), and a drain (126) formed in the bottom wall, as shown in Figure 9A.  The bottom wall is spaced-apart below a bottom of an opening for the door (170), as shown in Figure 16.  The door (170) selectively moves between an open position, as shown in Figure 16, in which the bin is accessible and a closed position closing the bin.  An intermediate wall (102) is selectively removable from the bin (12) and spaced apart from the bottom wall to support objects above the bottom wall, as shown in Figure 9A and disclosed on lines 34-38 of column 6.  A drainage opening (126) is provided.  It meets the limitation of an opening oriented along an axis non-perpendicular to a ground surface when the ground surface is not parallel to the bottom wall of the bin.  However, Henderson et al. does not disclose the knob.  
Steiger et al. teaches providing a selectively moveable knob (198) to hold a storage module door (196) in the closed position, as shown in Figures 11 and 14 and disclosed in paragraphs [0079] and [0080].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a selectively moveable knob to the door of Henderson et al., as taught by Steiger et al., to provide an inexpensive locking mechanism to secure the door in the closed position to prevent unintended opening.
Allowable Subject Matter
Claims 9, 10, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for indicating allowable subject matter of claim 20 is the combination of the light supported on a first wall that is at an angle relative to a second wall supporting an electrical outlet and the light and electrical outlet are spaced apart from the inner surface of the side wall in a direction opposite a bed of the cargo area, which is not found in the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        June 2, 2022